Citation Nr: 1819615	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left ankle disability, to include traumatic arthritis and gout, to include as secondary to left leg disabilities. 

2. Entitlement to service connection for a right leg disability, to include degenerative arthritis of the right knee, to include as secondary to left leg disabilities. 

3. Entitlement to an initial rating in excess of 20 percent prior to February 13, 2008, an increased rating in excess of 20 percent from February 1, 2009, in excess of 40 percent from July 9, 2009, in excess of 20 percent from July 21, 2011, and in excess of 40 percent from January 8, 2015, for peripheral vascular disease, status post stenting popliteal artery aneurysm. 

4. Entitlement to an initial rating in excess of 10 percent prior to June 3, 2016, and 20 percent thereafter, for gout with arthritis, left lower extremity.

5. Whether there was clear and unmistakable error (CUE) in a February 2001 rating decision that continued a 30 percent evaluation for depression.

6. Entitlement to service connection for memory loss and concentration deficit due to undiagnosed illness.

7. Entitlement to service connection for muscle and joint pain due to undiagnosed illness. 

8. Entitlement to service connection for sleep disorder due to undiagnosed illness. 

9. Entitlement to service connection for chest pain due to an undiagnosed illness. 

10. Entitlement to a higher level of special monthly compensation.

11. Entitlement to an effective date prior to June 2, 2008 and beyond January 31, 2009 for entitlement to special monthly compensation based on housebound criteria.

12. Entitlement to an effective date prior to June 2, 2008 for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to October 1991.

These matters are before the Board of Veterans' Appeals (Board) from March 2008, July 2009, January 2012, November 2012, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A May 2017 rating decision increased the peripheral vascular disease rating from 20 to 40 percent effective January 8, 2015, and increased the gout with arthritis of the left lower extremity rating from 10 to 20 percent, effective June 3, 2016.

The Board remanded these matters in June 2015.  Further, the issue of entitlement to service connection for a right leg disability was previously remanded by the Board in October 2012.

The prior Board remand noted the CUE claim for a higher evaluation for depression as not on appeal.  The RO entered an October 2014 rating decision denying the claim of clear and unmistakable error as to depression that was contended to have been made in the February 2001 rating decision.  The Veteran has since filed a timely Notice of Disagreement and Substantive Appeal as to the claim.

The Board has eliminated the prior Board remand's issue of "Revision of the evaluation of the Veteran's competency," as this appears to have not been claimed.

The issues of service connection of (1) memory loss and concentration deficit, (2) muscle and joint pain, (3) sleep disorder, and (4) chest pain disabilities, and entitlement to (5) higher level of special monthly compensation, (6) earlier effective date for special monthly compensation, and (7) earlier effective date for dependents' educational assistance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran notified the Board by a June 2015 statement that he wished to withdraw the appeal as to service connection for a left ankle disability.

2.  The preponderance of the evidence is against finding that the Veteran has a right leg disability, to include right knee degenerative joint disease, that is etiologically related to a disease, injury, or event which occurred in service.

3.  From June 13, 2007 to February 12, 2008, the Veteran suffered from symptomatic large artery aneurysm.

4.  From February 1, 2009 to July 8, 2009; and from July 21, 2011 to January 7, 2015, the Veteran's peripheral artery disease most closely manifested as claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes or ankle/brachial index of 0.7 or less.

5.  Prior to June 3, 2016, the Veteran's gout with arthritis of the left lower extremity did not manifest as one or two exacerbations a year in a well-established diagnosis.  Moderately severe disability of the left foot, and/or marked limited motion of the left ankle, was not found.

6.  From June 3, 2016, the Veteran's gout with arthritis of the left lower extremity did not manifest with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Severe disability of the left foot was not found. 

7.  The February 2001 rating decision was not the product of CUE.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claim for service connection for a left ankle disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for a right leg disablity, to include right knee degenerative joint disease, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for an evaluation from 20 to 100 percent for the Veteran's service-connected peripheral vascular disease have been met from June 13, 2007 to February 12, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7111 (2017).

4.  The criteria for an evaluation from 20 to 40 percent for the Veteran's service-connected peripheral vascular disease have been met from February 1, 2009 to July 8, 2009; and from July 21, 2011 to January 7, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7111 (2017).

5.  The criteria for an evaluation in excess of 40 percent for the Veteran's service-connected peripheral vascular disease have not been met from February 1, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7111 (2017).

6.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected gout with arthritis of the left lower extremity have not been met prior to June 3, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5017-5002 (2017).

7.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected gout with arthritis of the left lower extremity have not been met from June 3, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5017-5002 (2017).

8.  The criteria for revision of the February 2001 rating decision based on CUE have not been met.  38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim as to Left Ankle

By June 2015 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wished to withdraw the appeal as to left ankle service connection.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal as to service connection of the left ankle and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claim and it is dismissed.

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See August 2007 and April 2009 VCAA letters comply with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated with the file to the fullest extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided VA examinations relating to the right leg, peripheral vascular disease, and gout during the course of the appeal, as explained below.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Service Connection for a Right Leg and/or Knee Disability

In February 1989, the Veteran was evaluated for possible lateral meniscus or knee strain.  Examination and X-ray of the knee revealed normal results.  No right knee problem was found on exit examination.  Upon separation of service, the right knee was shown to be normal.

The Veteran appeared for a VA examination in January 2012.  The examiner found right knee arthralgia, gout, and peripheral vascular disease, but did not opine as to the etiology of the right knee.

The Veteran appeared for a VA examination in December 2012.  The examiner noted history of right knee strain, and right knee degenerative joint disease.  The examiner found no evidence of a current right knee condition with onset in service or within one year of discharge.  The examiner opined that current X-ray of right knee degenerative joint disease was likely due to age and body habitus.

The Veteran appeared for a VA examination in November 2015.  The examiner noted a diagnosis of right knee joint osteoarthritis.  The examiner reviewed records, noting there was no history of right knee injury in service, giving explanation as to why the STRs likely did not record significant right knee injury.  The examiner stated that the Veteran's right knee osteoarthritis is due to age and was hastened slightly by obesity, and is less likely as not caused or aggravated by service-connected disabilities, to include gout, left leg arthritis, and peripheral vascular disease.   Regarding the effect of one extremity on another, the examiner reported that arthritis of one knee does not cause arthritis of the other knee, development in both knees began at the same time.  The examiner indicated that medical literature does not reveal any accepted medical studies that supports a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  It is more likely than not that the underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship is not that of the 'injured' lower extremity contributing to an 'injury' of the opposite extremity.  The examiner cited for his conclusions medical literature on bone and joint surgery.

The medical evidence, the most competent, probative evidence of record, does not establish an etiologically link between the Veteran's right leg, to include right knee degenerative arthritis, and his service or service-connected disabilities.  The Board places most weight on the VA examiner's opinions which opine that the right knee arthritis is most likely the result of aging and body weight.  The November 2015 VA examiner opined that the right knee arthritis is less likely as not caused or aggravated by service-connected disabilities, to include gout, left leg arthritis, and peripheral vascular disease, and cited medical literature to support the conclusions.

In regard to the Veteran's contention that he suffers from a right leg disability, to include right knee arthritis, due to service, the Board notes that lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is similarly not competent without medical expertise to establish that he suffers a right leg condition due to service or service-connected disabilities.

The evidence of record does not show that a right leg disability, to include right knee degenerative joint disease, was incurred in or caused by military service or manifested to a compensable degree within a one-year presumptive period following service.  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Therefore, service connection for a right leg disability, to include right knee degenerative joint disease, is denied.

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for Peripheral Vascular Disease

At issue is entitlement to an initial rating in excess of 20 percent prior to February 13, 2008, an increased rating in excess of 20 percent from February 1, 2009, in excess of 40 percent from July 9, 2009, and in excess of 20 percent from July 21, 2011, and in excess of 40 percent from January 8, 2015, for peripheral vascular disease, status post stenting popliteal artery aneurysm.  

The Veteran's service connection claim for peripheral vascular disease dates from a June 13, 2007, date of claim.  

From February 13, 2008 to January 31, 2009, the Veteran was rated at 100 percent.  In February 13, 2008, the Veteran was hospitalized for surgical correction of aneurysm; in July 16, 2008 the Veteran was again hospitalized for further surgical correction.

The Veteran's peripheral vascular disease is rated under Diagnostic Code (DC) 7111. 

Under DC 7111, claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less is rated as 20 percent.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less is rated as 40 percent.  Claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less is rated as 60 percent.  Ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less (following surgery); and if symptomatic, or; for indefinite period from date of hospital admission for surgical correction is rated at 100 percent.  38 CFR 4.104.

In this case, a May 2007 VA treatment note reflects left popliteal aneurysm; the Veteran presented with left leg pain, swelling and erythema.  The common femoral and popliteal veins were within normal limits, the superficial femoral vein demonstrated lack of or decreased blood flow and non compressibility.  An August 2007 VA treatment record reflects left aneurysm, claudication and leg cramps.  An October 2007 VA treatment note reflects no evidence of significant arterial occlusive disease in left lower extremity.  The Veteran was hospitalized in September 2007, but no corrective procedure was performed.  

From June 13, 2007 to February 13, 2008, giving the Veteran the benefit of the doubt, a 100 percent rating, increased from 20 percent, is warranted for symptomatic aneurysm of the large artery on the left lower extremity.  From that time, the record supports that the Veteran suffered from left lower extremity aneurysm.  He suffered from symptoms such as pain, swelling, and erythema and was hospitalized.  As such, 100 percent rating is warranted.

Again, from February 13, 2008 to January 31, 2009, the Veteran was rated at 100 percent.  On February 13, 2008, the Veteran was hospitalized for surgical correction of aneurysm; in July 16, 2008 the Veteran was again hospitalized for further surgical correction.  From February 1, 2009, 20 percent rating was again assigned.

During February 2009 surgical follow-up, the Veteran reported swelling helped by elevation of the leg.  Examination reflected full active range of motion.  Ankle brachial index was .88 in June 2009.  July 2009 VA examination reflected ankle brachial index had decreased to .57.  Symptoms of claudication occurred after walking 50 yards.  In July 2010, the Veteran had claudication after walking 50-100 yards and ankle brachial index was .67.

Since July 2011, the Veteran reported stable claudication after walking 100 yards and his peripheral vascular disease not interfering with quality of life.  Ankle brachial index was .68, .77 (January 2012), .78 (July 2012), .81 (July 2013), and .71 (January 2014).

The Veteran appeared for a VA examination in January 2012.  The examiner noted aneurysm of the small artery.  The examiner did not provide the needed testing of the large artery, as noted by the June 2015 Board remand.  The Veteran reported pain and stiffness in the left leg, and that he was unable to bend, sit, or walk for long distances.

A January and July 2012 VA treatment note reflects claudication after 100 yards of walking, not interfering with quality of life.

July 18, 2013 and January 23, 2014 VA treatment notes for post aneurysm repair record pain in the shin after walking 25 yards.

Giving the benefit of the doubt to the Veteran, the Board finds increased rating warranted from 20 percent to 40 percent, from February 1, 2009 to July 8, 2009, and from July 21, 2011 to January 7, 2015.  While in June 2009 brachial index was .88, in July 2009 it was .57, and in July 2010 it was .67.  In July 2011, ankle brachial reading was .68, and in January 2014, it was .71.  July 18, 2013 and January 23, 2014 VA treatment notes for post aneurysm repair record pain in the shin after walking 25 yards.  Giving the Veteran the benefit of the doubt, the Board gives greater weight to the lower readings ankle brachial index readings, which demonstrated consistency, and the notes of pain after walking 25 yards.  As such, increased rating warranted from 20 percent to 40 percent, from February 1, 2009 to July 9, 2009, and from July 21, 2011 to January 8, 2015.  

From January 8, 2015, medical evidence included arterial Doppler study showing brachial index of 0.69 on the left and .86 on the right.  Claudication was noted.

The Veteran appeared for a VA examination in November 2015.  The examiner confirmed that the peripheral vascular disease involved the large artery.  The Veteran reported experiencing claudication of the left calf after walking 25-30 yards.  Persistent coldness of the left extremity, diminished peripheral pulses, and trophic changes were noted.  There was no significant atrophy of the muscles noted on examination.  The VA examiner reported that the Veteran would have difficulty with work which required walking any significant distance.

From February 1, 2009, increased rating is not warranted from 40 to 60 percent.  There is no evidence of claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less to warrant 60 percent rating.  There is similarly no evidence of ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less (following surgery); additional symptomatic large artery aneurysm or additional hospitalization.  38 CFR 4.104.

In sum, the preponderance of the evidence weighs against a rating in excess of 40 percent, from February 1, 2009.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Increased Rating for Gout

At issue is entitlement to an initial rating in excess of 10 percent prior to June 3, 2016, and 20 percent thereafter, for gout with arthritis, left lower extremity.  

In the June 2015 Board remand, the Board granted an earlier effective date, to February 2008, as gout of the left leg was first diagnosed in a February 14, 2008 VA treatment record.

DC 5017 directs VA to rate gout under the criteria for rheumatoid arthritis.  Under 38 C.F.R. § 4.71a , DC 5002 for rheumatoid arthritis, disability is assigned various ratings based on whether there is an active process or manifested by chronic residuals.  For an active process, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating is assigned where manifestations less than commensurate with the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.

For chronic residuals, DC 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned. 

In this case, the gout is rated under Diagnostic Code 5017; it was previously rated under DCs 5260-5017.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the knee is rated as: flexion limited to 15 degrees, (30 percent), flexion limited to 30 degrees, (20 percent), flexion limited to 45 degrees, (10 percent), flexion limited to 60 degrees, (0 percent).

As explained below, gout has also been implicated in the left ankle and left foot and left great toe.  As such, the following criteria is provided.

Under DC 5271, in regard to limited motion of the ankle, marked is 20 percent, and moderate is 10 percent.  

Under Diagnostic Code 5284, a 10 percent evaluation is assigned for a moderate disability of the foot, and a 20 percent evaluation is warranted for a moderately severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  A 30 percent evaluation is contemplated for a severe disability of the foot.  Id.  In order to warrant a 10 percent rating under Diagnostic Code 5284, the great toe disabilities must be moderate.  Id.

In February 2008 the Veteran was diagnosed as having a left popliteal artery aneurysm, peripheral vascular disease, gout, chronic deep vein thrombosis, chronic venous stasis disease, an occluded superficial femoral artery, left lower extremity ischemia, and a groin muscle strain.

The Veteran appeared for a VA examination in August 2009.  General examination noted gout with as much as two attacks per month, symptoms are pain in the feet and usually one foot at a time.  The Veteran reported soreness, swelling and redness around the ankles during a gout flare-up.  The Veteran was taking continuous medication for the gout.  The impression was gout involving the feet, specifically the first metatarsophalangeal joint bilaterally.

The Veteran appeared for a VA examination in January 2012.  The Veteran was taking continuous medication for gout; he reported rare flare ups with medication.  Range of motion testing was conducted as to the left ankle; left ankle plantar flexion and dorsiflexion was normal with no objective evidence of painful motion.

The Veteran appeared for a VA examination in November 2015, with January 2016 addendum.  Gout flares were noted to occur rarely.  In regard to the left extremity, the examiner noted that the Veteran reported gout symptoms primarily the left great toe and ankle.  Main symptoms were intermittent pain in the great toe metatarsophalangeal joint.  The examiner conducted diagnostic testing and found no "classic" signs of gout.  The examiner noted that any exacerbations of possible gout have been mild, have not required acute medical care, and are by the Veteran's report relatively rare with only three or four episodes a year, which are relieved within several days, and which do not require prescribed bed rest.  The examiner noted no incapacitating episodes due to gout, and no episodes of classic tenderness to touch with severe pain by very little pressure.  The examiner noted that the Veteran has had no weight loss, he is not anemic.  The examiner stated that while there is slight limitation in range of motion of left knee and left ankle, this limitation is not due to gout, rather prior injury.  The examiner found no gout in the left knee.  The examiner found no radiographic finding of evidence of gout in any joint of either foot, either ankle, or either knee on radiographs, and the exam did not show any current finding of effects of gout in any joint of either foot, either ankle, or either knee.

Also within the November 2015 examination, pes planus was noted in the feet.  Left ankle dorsiflexion was 10 degrees and plantar flexion was 40 degrees.  No ankylosis was found.  Left knee flexion and extension were each 115 degrees.

The Veteran appeared for a VA examination in June 2016.  The Veteran reported 3-4 gout attacks yearly in the bilateral feet.  The Veteran took continuous medication for the condition.  There was no lost weight or anemia.  The Veteran reported pain and limited motion in his feet and toes.  Severe, incapacitating left foot flares were noted, once yearly.

The Veteran appeared for a VA examination in March 2017.  The examiner reiterated the information collected during the November 2015 exam.  In regard to the left lower extremity, the examiner noted that the Veteran reported gout symptoms in primarily the left great toe and ankle.  The Veteran reported gout flare-ups of pain 3-4 times yearly.

Upon review of the evidence, no higher rating is warranted.  In making this decision, the Board weighs heavily that the Veteran is also service-connected for peripheral artery disease, which also impacts the left extremity.  

Pyramiding, the act of rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Prior to June 2016, the evidence is insufficient to support a higher than 10 percent rating.

Under DCs 5017-5002, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  While an August 2009 VA examination noted that the Veteran reported up to two gout attacks monthly, the Board notes that the record more fully supports that the Veteran's primary disability in his left leg at that time was his service-connected venous disability, addressed above, for which he had surgery.  The Veteran is competent to report pain and swelling in the left extremity, but he is not competent to attribute those symptoms to gout.  See Jandreau, supra.  The remainder of the record supports that the Veteran's gout was well-controlled with medication.  Further, as the Veteran's peripheral artery disease also causes swelling, additional rating is not warranted as it would be impermissible pyramiding.

Further, there is no evidence prior to June 2016 to support a higher rating than 10 percent based on limited motion of the knee, ankle, foot, or big toe, under Diagnostic Codes 5260, 5271, and 5284.  There is no evidence of marked ankle or moderately severe foot disability attributed to gout.

From June 2016 to present, the RO has assigned 20 percent rating based on one or two exacerbations a year in a well-established diagnosis under DCs 5017-5002.  This rating is based on the June 2016 VA examination in which the Veteran reported 3-4 gout attacks yearly in the bilateral feet.

No higher rating than 20 percent is warranted.  Under DCs 5017-5002, there is no evidence of symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Gout flare-ups were noted to occur rarely and the impact of gout mild.  No more than one incapacitating episode of gout was reported by the Veteran yearly.

Further, there is no evidence after June 2016 to support a higher rating based on limited motion of the knee, ankle, foot, or big toe, under Diagnostic Codes 5260, 5271, and 5284; namely, there is no severe disability of the foot.  Id.

In sum, the preponderance of the evidence weighs against a rating in excess of 10 percent prior to June 3, 2016 and 20 percent thereafter.  To the extent any higher rating is denied, a preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 
38 C.F.R. § 3.102.

Clear and Unmistakable Error for Depression Rating

In December 2012, the Veteran's representative contended a clear and unmistakable error was made in the February 2001 rating decision which continued the 30 percent evaluation for depression, based on the January 2001 VA examination.  

No timely Notice of Disagreement or Substantive Appeal was filed as to the February 2001 rating decision, and the decision is considered final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

Previous determinations that are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104 (b), 3.105(a).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Id.

The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In this case, the Veteran's representative states that the evaluation of 30 percent disabling for major depressive disorder which the Veteran received in 2001, is clearly and unmistakably erroneous.  The representative states that the Veteran was released from service due to severe, major depressive disorder.  The representative stressed that prior to leaving service, the Veteran attempted suicide, and suffered from sleep disturbance, memory and concentration problems, and anger problems.  The representative states that these symptoms were also present during the 2001 evaluation and the Veteran should have received a higher evaluation at that time.

The February 2001 rating decision noted that the Veteran failed to report to VA examinations in January 1992, July 1993, September 1993, despite being informed of the examinations and that failure to appear could adversely impact the claim.  The record supports this fact.  The decision noted the January 2001 VA examination, in which the Veteran reported working 40 hours per week as a computer technician, although had some interpersonal problems with coworkers.  While there were some problems with family relationships, the Veteran was married and reported spending time with his family in his spare time.  While the Veteran reported suicidal ideation, there was no plan or intent.  The examiner recorded symptoms of disrupted concentration, sleep disturbance and anger.

There is no clear and unmistakable error present in the February 2001 rating decision as to a 30 percent rating for depression.  At the time, it is reasonable to find the Veteran suffered from major depressive disorder that most closely matched occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The January 2001 VA examination established that the Veteran was working full-time and sustaining familial relationships.  While his functioning was impaired by his depressive disorder, it is reasonable to find that impairment was contemplated in the assigned 30 percent rating.

The Court of Appeals for Veterans' Claims has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Here, the evidence does not show that the correct facts were not before the RO at the time of the February 2001 decision, that the law was incorrectly applied, or that any undebatable error was committed so that reasonable minds could not differ that the February 2001 decision was fatally flawed.

The Veteran's claim for relief on the grounds that the February 2001 Rating Decision contained CUE as to the 30 percent rating for major depressive disorder is therefore denied.



ORDER

The claim of entitlement to service connection for left ankle disability is dismissed.

Service connection for a right leg disability, to include degenerative arthritis of the right knee, is denied.

Increased initial rating for peripheral vascular disease is warranted, from 20 percent to 100 percent from June 13, 2007 to February 12, 2008; from 20 percent to 40 percent from February 1, 2009 to July 8, 2009; and from 20 percent to 40 percent from July 21, 2011 to January 7, 2015.

Increased rating in excess of 40 percent for peripheral vascular disease from February 1, 2009 is denied.

Increased initial rating in excess of 10 percent prior to June 3, 2016, and 20 percent thereafter, for gout with arthritis, left lower extremity, is denied.

The request to revise the February 2001 rating decision that continued a 30 percent evaluation for depression based on CUE is denied.


REMAND

The Veteran claims service connection for memory loss and concentration deficit,
muscle and joint pain, sleep disorder, and chest pain to include as due to an undiagnosed illness.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

The Veteran served during the Persian Gulf War era.  The AOJ has denied claims under the presumptions in § 3.317, however, based on lack of service in the Southwest Asia theatre of operations.  Upon remand, the AOJ should, to the fullest extent possible, establish whether the Veteran has served in the Southwest Asia Theater of operations.  The record indicates that the Veteran served on the U.S.S. Merrill (DD 976), which he says served in the Southwest Asia theatre of Operations.  

Additionally, VA examinations should be conducted.  In regard to the Veteran's claim for sleep disorder, the examiner should address the Veteran's August 1991 exit examination, which reflects frequent trouble sleeping.

As resolution of the issues of entitlement to an earlier effective date for special monthly compensation, entitlement to an earlier effective date for eligibility to Dependents' Educational Assistance, and entitlement to increased special monthly compensation are in part dependent upon adjudication of the service connection claims on remand, the Board finds that these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  Establish, to the fullest extent possible, whether the Veteran served in the Southwest Asia theater of operations.  In particular, the AOJ should determine whether the U.S.S. Merrill served in the Gulf of Oman, the Gulf of Aden, the Persian Gulf, the Arabian Sea, or the Red Sea while the Veteran was aboard.  If deck logs or additional personnel records are required to verify same, such should be obtained.  

3.  Schedule the Veteran for a VA examination with an appropriately qualified clinician for an opinion as to the nature and etiology of his claimed (1) memory loss and concentration deficit, (2) muscle and joint pain, (3) sleep disorder, and (4) chest pain.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

The examiner is asked to identify all (1) memory loss and concentration deficit, (2) muscle and joint pain, (3) sleep disorder, and (4) chest pain disabilities present from November 2012 (date of claim) to the present.  If any of these symptoms can be ascribed to a diagnosed disability, such diagnosis should be specifically identified.  For each diagnosed disability identified, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's service?

If the above symptoms cannot be ascribed to a diagnosed disability, is it at least as likely as not that the Veteran's symptoms present as (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or functional gastrointestinal disorders?

(c.) The examiner should also discuss the STRs which contain evidence of sleep impairment at separation exam.

The examiner must provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the claims of service connection of (1) memory loss and concentration deficit, (2) muscle and joint pain, (3) sleep disorder, and (4) chest pain disabilities, and entitlement to (5) higher level of special monthly compensation, (6) earlier effective date for special monthly compensation, and (7) earlier effective date for dependents' educational assistance.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


